          Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 1 of 23


 1 Nicomedes Sy Herrera (State Bar No. 275332)
   Andrew Purdy (State Bar No. 261912)
 2 Laura E. Seidl (State Bar No. 269891)
   HERRERA PURDY LLP
 3 1300 Clay Street, Suite 600
   Oakland, California 94612
 4 Telephone: (510) 422-4700
   Facsimile: (855) 969-2050
 5 Email: NHerrera@HerreraPurdy.com
          APurdy@HerreraPurdy.com
 6        LSeidl@HerreraPurdy.com

 7 Tejinder Singh (Pro Hac Vice)
   GOLDSTEIN & RUSSELL, P.C.
 8 7475 Wisconsin Avenue, Suite 850
   Bethesda, Maryland 20814
 9 Telephone: (202) 362-0636
   Email: TSingh@GoldsteinRussell.com
10
                                UNITED STATES DISTRICT COURT
11
                             NORTHERN DISTRICT OF CALIFORNIA
12
                                   SAN FRANCISCO DIVISION
13
   UNITED STATES OF AMERICA; STATES              Case No.: 3:18-cv-01496-JD
14 OF CALIFORNIA, COLORADO,
   CONNECTICUT, DELAWARE, FLORIDA,
15 GEORGIA, HAWAII, ILLINOIS, INDIANA,           JOINT CASE MANAGEMENT
   IOWA, LOUISIANA, MICHIGAN,                    STATEMENT
16 MINNESOTA, MONTANA, NEVADA, NEW
   JERSEY, NEW MEXICO, NEW YORK,
17 NORTH CAROLINA, OKLAHOMA, RHODE               CMC Date: August 8, 2019, 10:00 AM
   ISLAND, TENNESSEE, TEXAS, VERMONT,
18 AND WASHINGTON; THE                           Hon. James Donato
   COMMONWEALTHS OF                              Courtroom 11, 19th Floor
19 MASSACHUSETTS AND VIRGINIA; AND               450 Golden Gate Avenue
   THE DISTRICT OF COLUMBIA,                     San Francisco, CA 94102
20
   ex rel. ZACHARY SILBERSHER,
21
                      Plaintiffs,
22
              v.
23
   VALEANT PHARMACEUTICALS
24 INTERNATIONAL, INC., VALEANT
   PHARMACEUTICALS INTERNATIONAL,
25 SALIX PHARMACEUTICALS, LTD., SALIX
   PHARMACEUTICALS, INC., AND DR.
26 FALK PHARMA GMBH,
27                    Defendants.

28

     JOINT CASE MANAGEMENT STATEMENT                              CASE NO. 3:18-CV-01496-JD
            Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 2 of 23



 1          Pursuant to the Court’s January 18, 2018 Order (Dkt. 40), Plaintiff-Relator Zachary

 2 Silbersher (“Relator”), on behalf of the United States of America; the States of California, Colorado,

 3 Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Louisiana, Michigan,

 4 Minnesota, Montana, Nevada, New Jersey, New Mexico, New York, North Carolina, Oklahoma,

 5 Rhode Island, Tennessee, Texas, Vermont, and Washington; the Commonwealths of Massachusetts

 6 and Virginia; and the District of Columbia; and Defendants Valeant Pharmaceuticals International,

 7 Inc., Valeant Pharmaceuticals International, Salix Pharmaceuticals, Ltd., Salix Pharmaceuticals, Inc.

 8 (the “Bausch Defendants”), and Dr. Falk Pharma GmbH (“Dr. Falk”) (collectively with the Bausch

 9 Defendants, “Defendants”) (Defendants with Relator, the “Parties”), jointly file this Case

10 Management Statement.

11          Pursuant to Fed. R. Civ. P. 26(f), Relator met and conferred with the Bausch Defendants on

12 December 18, 2018, and with Dr. Falk on March 25, 2019. All the parties also met and conferred on

13 July 30, 2019. The parties were able to reach agreement as to most issues. Any topic areas upon

14 which the Parties were not able to agree are addressed with separate statements from the Parties

15 setting forth their respective positions.

16 1.       Jurisdiction and Service:

17          Relator’s Statement: As stated in Relator’s Corrected First Amended Complaint (the

18 “Complaint”), the Court has subject matter jurisdiction over the federal claims pursuant to 28 U.S.C.
19 § 1331 and 31 U.S.C. §§ 3730 & 3732. The Court has supplemental subject matter jurisdiction over

20 the state law claims pursuant to 28 U.S.C. § 1367 and 31 U.S.C. 3732(b). The Court has personal

21 jurisdiction over each of the Defendants pursuant to 31 U.S.C. § 3732(a), which authorizes

22 nationwide service of process. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and

23 1395(a) and 31 U.S.C. § 3732(a) because Defendants can be found in and transact business in this

24 District. The Bausch Defendants have not challenged jurisdiction or venue. Dr. Falk has challenged

25 the Court’s jurisdiction in its motion to dismiss based on its alleged lack of contacts with the forum.

26 (Dkt. 55, at 10-11)
27

28
                                                       -1-
     JOINT CASE MANAGEMENT STATEMENT                                          CASE NO. 3:18-CV-01496-JD
            Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 3 of 23



 1          The Bausch Defendants have accepted service of the summons and complaint. On March 25,

 2 2019, counsel for Dr. Falk confirmed that it does not intend to challenge this court’s jurisdiction on

 3 the basis of improper service of process.

 4          Bausch Defendants’ Statement:

 5          The Bausch Defendants do not challenge jurisdiction or venue at this time. The Bausch

 6 Defendants have accepted service of the summons and complaint.

 7          Dr. Falk’s Statement:

 8          Dr. Falk asserts that the Court lacks personal jurisdiction under Federal Rule of Civil

 9 Procedure 12(b)(2) over Dr. Falk . First, because Dr. Falk is misjoined under Federal Rule of Civil

10 Procedure 20(a), Dr. Falk is not a co-defendant and 31 U.S.C. § 3732(a) does not apply. Second,

11 there is no precedent holding that a defendant like Dr. Falk should be subject to personal jurisdiction

12 in California under the FCA. Third, Falk is not subject to any traditional basis of personal

13 jurisdiction because Dr. Falk—a German company that does not manufacture, distribute, package or

14 sell any products (much less Apriso®) in the United States and has not presented any false claims

15 for payment—does not maintain minimum contacts in California. Maintenance of the suit would

16 offend principles of reasonableness and fairness. Dr. Falk confirms that it does not intend to

17 challenge this court’s jurisdiction on the basis of improper service of process.

18 2.       Facts:

19          Relator’s Statement: Defendants manufacture, sell, and distribute the branded drug Apriso®

20 (mesalamine). Apriso is widely prescribed to treat patients with ulcerative colitis and costs

21 approximately $600 for a one-month prescription. Relator’s operative complaint (the “Complaint”)

22 alleges that Defendants fraudulently obtained U.S. Patent No. 8,865,688 (“the ’688 Patent”) to

23 exclude generic competitors from offering a lower-priced generic alternative to Apriso, thereby

24 inflating the price by 650%. In particular, Defendants—through their agents—fraudulently obtained

25 the ’688 Patent by knowingly making material misrepresentations to the USPTO in prosecuting the

26 patent application. They did so in contravention of the statutory duty of “candor and good faith” to
27

28
                                                      -2-
     JOINT CASE MANAGEMENT STATEMENT                                           CASE NO. 3:18-CV-01496-JD
            Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 4 of 23



 1 the USPTO under 37 C.F.R. § 1.56, which is imputed to each Defendant as a principal and real party-

 2 in-interest to the ’688 Patent.1

 3          Several generic companies have sought to introduce lower cost generic alternatives, but

 4 Defendants have asserted the ‘688 Patent against them to prevent their entry into the market and

 5 eliminate price competition for the drug. Several generic manufacturers filed inter partes reviews2

 6 (the “IPRs”) challenging the validity of the patent. The IPRs claimed that the ’688 Patent was

 7 invalid, but they did not assert the patent was obtained through fraud or inequitable conduct, because

 8 the PTAB has no authority to entertain such claims. The PTAB invalidated the ’688 Patent, which

 9 was affirmed by the Federal Circuit on June 12, 2019..

10          Relator is a patent attorney who was lead counsel in the consolidated IPR proceedings that

11 invalidated the ’688 Patent. As a result of his independent investigation, Relator alleges that

12 Defendants knowingly obtained the ’688 Patent through fraud on the USPTO. Relator is therefore an

13 “original source” of such information under § 3730(e)(4)(B), because Relator investigated and

14 provided the analysis upon which the PTAB invalidated the ’688 Patent. Relator also investigated,

15 discovered, and provided information not disclosed in the IPR.

16          The ’688 Patent claims as an invention the administration of a mesalamine formulation

17 “without food.” The crux of the ’688 Patent—and the reason the USPTO granted it—was

18 Defendants’ representation to the USPTO that taking the Apriso mesalamine formulation “without
19 food” was inventive. Relator alleges that this representation was false, and Defendants knew it.

20 Relator’s investigation uncovered two sets of facts supporting these allegations.

21          First, by 2005, two studies had demonstrated that the Apriso mesalamine formulation was

22 previously to be taken without food. Those studies were prior art, and Defendants failed to disclose

23 them to the USPTO in contravention of the duty of candor and good faith. Relator alleges that, if the

24 USPTO had known about the studies, the ’688 Patent would not have been granted. The ’688 Patent

25
     Each Defendant is a principal and a real party-in-interest to the ‘688 patent and is jointly and severally
     1

26 liable for each false claim under the FCA. Competitive Techs. v. Fujitsu Ltd., 286 F. Supp. 2d 1118,
   1149 (N.D. Cal. 2003); Mortgs., Inc. v. United States Dist. Court, 934 F.2d 209, 212 (9th Cir. 1991).
27 2 Inter partes review is a proceeding conducted at the Patent Trial and Appeal Board (“PTAB”) to review
   the patentability of one or more claims in a patent only on a ground that could be raised under 35 U.S.C.
28 §§ 102 or 103, and only on the basis of prior art consisting of patents or printed publications.
                                                       -3-
     JOINT CASE MANAGEMENT STATEMENT                                            CASE NO. 3:18-CV-01496-JD
            Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 5 of 23



 1 was later invalidated based on those same two prior art studies. Relator discovered and alleges that

 2 Defendants knew about the studies because they participated in them, supplied the drug samples, and

 3 co-authored them.

 4          Second, Relator discovered that in July 2009—six years before prosecuting the ’688 Patent—

 5 Salix disclosed data to the USPTO (in connection with prosecuting a different and unrelated patent)

 6 showing that taking mesalamine formulations similar to Apriso “without food” was well-known by

 7 those with ordinary skill in the art. Neither Salix nor any other Defendant disclosed this fact to the

 8 USPTO when prosecuting the ’688 Patent.

 9          Defendants wrongfully asserted the ’688 Patent to exclude generic competition and charge an

10 artificially high price for Apriso. Relator alleges that each claim for payment or reimbursement for

11 Apriso to a government health care program constitutes a false claim in violation of the federal False

12 Claims Act, 31 U.S.C. §§ 3729–3733 (the “FCA”), and the false claims act of the respective plaintiff

13 States and the District of Columbia. Relator alleges that those claims are false because they charged

14 an artificially inflated price that Defendants maintained by unlawfully excluding generic competitors

15 through the fraudulently obtained ‘688 Patent. First, because Defendants caused claims for payment

16 or reimbursement for Apriso to be submitted to the government at illegally inflated prices, each such

17 claim for Apriso was a false claim in violation of the False Claim Act and similar state statutes. See

18 31 U.S.C. § 3729(a)(1)(A). Second, each claim for payment or reimbursement for Apriso that would
19 have been substituted for a less expensive generic equivalent constituted a false claim. Id. Third,

20 because Defendants fraudulently obtained the ’688 Patent through misrepresentations and omissions

21 of material fact to the Patent Office, Defendants made a “false record or statement material to a false

22 or fraudulent claim” or “fraudulent course of conduct” relating to Apriso. 31 U.S.C. § 3729(a)(1)(B);

23 U.S. ex rel. Campie v. Gilead Scis., Inc., 862 F.3d 890, 899 (9th Cir. 2017).

24          Additionally, to qualify Apriso for payment through government health programs such as

25 Medicaid and the Veterans’ Health Administration, Defendants listed Apriso on the Federal Supply

26 Schedule and thereby provided explicit and implied certifications to the U.S. government that the
27 price of Apriso was “fair and reasonable in accordance with basic principles underlying the Federal

28 Acquisition Regulations. (48 C.F.R. §§ 8.404(d); 15.402(a) (2018); § 1396r-8; Complaint, ¶ 132-136)
                                                       -4-
     JOINT CASE MANAGEMENT STATEMENT                                           CASE NO. 3:18-CV-01496-JD
           Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 6 of 23



 1 Thus, Relator alleges that each claim submitted to such government health programs for payment of

 2 Apriso also constituted a false claim under the “promissory fraud” or fraudulent inducement

 3 doctrine. See Campie, 862 F.3d at 902; Hendow, 461 F.3d at 1173. Relator alleges that Defendants

 4 knowingly obtained the ‘688 Patent through fraud, and they did so to keep Apriso prices high due by

 5 preventing price competition from generic drugs. Defendants’ misrepresentations were material

 6 because the difference between the Apriso prices certified on the Federal Supply Schedule to be “fair

 7 and reasonable” and the lower prices that would have been prevailed but for the misrepresentation

 8 was substantial, by 85%.

 9          Finally, Relator alleges that, but for Defendants’ misrepresentations, approximately 90% or

10 more of the Apriso subscriptions paid or reimbursed through government health programs would

11 have instead been for significantly lower-priced generic Apriso. Courts uniformly hold that drug

12 prescriptions procured through unlawful or anti-competitive conduct, such as through kickbacks,

13 constitute “false and fraudulent” claims under the FCA. See, e.g., U.S., ex rel. Solis v. Millennium

14 Pharm., Inc., No. 2:09-CV-03010-MCE, 2015 WL 1469166, at *6 (E.D. Cal. Mar. 30, 2015). The

15 Complaint therefore alleges that each claim for payment or reimbursement for Apriso that would

16 have been substituted for a less expensive generic equivalent also constitutes a false claim under the

17 FCA.

18          Bausch Defendants’ Statement:

19          Defendant Salix Pharmaceuticals, Inc. offers treatments for gastrointestinal diseases. In 2015, it

20 and Salix Pharmaceuticals, Ltd. were acquired by Valeant Pharmaceuticals International, Inc. (now

21 Bausch Health Companies Inc. (“Bausch”)). Each of the Bausch Defendants is owned (either directly

22 or indirectly) by Bausch. Relator Zachary Silbersher is a New York patent attorney. On behalf of a

23 generic drug company and a hedge fund, Silbersher initiated inter partes review (IPR) of U.S. Patent

24 No. 8,865,688 (“the ’688 Patent”) before the Patent Trial and Appeal Board (the “PTAB”) in 2015. In

25 May 2017, the PTAB invalidated two claims in the ’688 Patent. Less than a year later, Silbersher filed

26 this action. Silbersher now takes his client’s IPR allegations—allegations that Defendants obtained
27

28
                                                       -5-
     JOINT CASE MANAGEMENT STATEMENT                                           CASE NO. 3:18-CV-01496-JD
              Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 7 of 23



 1 drug patents without disclosing prior art—and dresses them up as a False Claims Act (“FCA”) claim.3

 2 Silbersher is not a traditional FCA “insider” who exposes fraud. In fact, he is simultaneously litigating

 3 nearly identical claims against three different pharmaceutical companies—none of which he has any

 4 direct connection to. In each case, he has pieced together allegations from publicly-available

 5 government databases to attempt to state an FCA claim. See United States et al. v. Janssen Biotech,

 6 Inc. et al., No. 2:19-cv-12107-KM-JBC (D.N.J.); Silbersher et al. v. Allergan plc et al., No. 3:18-cv-

 7 03018-JCS (N.D. Cal.).

 8             Silbersher alleges that, starting in 2011 and later, Defendants submitted invoices to the federal

 9 and various state governments for Apriso. Id. ¶ 139. He alleges that to qualify Apriso for sale to

10 federal agencies and for reimbursement under Medicare and Medicaid, Defendants would have had to

11 provide the General Services Administration (the “GSA”) with “proof that the price is fair and

12 reasonable.” Id. ¶ 133. Although Silbersher alleges that such “proof” would have been a

13 misrepresentation because of the ’688 Patent’s claimed invalidity, the GSA regulations that require an

14 assessment of a “fair and reasonable” price never define that term. See 48 C.F.R. 8.402(f)(2). To the

15 extent that a definition of “fair and reasonable” can be gleaned from the context of the GSA

16 regulations, that definition would not encompass the kinds of regulatory violations that Silbersher’s

17 Complaint has alleged. Federal regulations imply that a price is “fair and reasonable” so long as it is

18 non-discriminatory and commensurate with the market price. See 48 C.F.R. 15.404-1(b)(2) (describing
19 “various price analysis techniques and procedures to ensure a fair and reasonable price,” all of which

20 compare the offered price to the private market price). Silbersher never suggests that any Defendant

21 charged the government a price for Apriso that was discriminatory or incommensurate with the market

22 price.

23             Silbersher repeatedly alleges in his Complaint and in his briefing that Defendants have made

24 “express and implied certifications” that Apriso’s price was “fair and reasonable,” but he uses these

25 terms without regard for their well-settled legal meanings in the FCA context. The Ninth Circuit has

26 repeatedly held that an “express” certification is made in a claim for payment. See Ebeid ex rel. U.S.
27

28   3
         Defendants reject the allegations in Silbersher’s Complaint and repeated here in his Statement of Facts.
                                                           -6-
     JOINT CASE MANAGEMENT STATEMENT                                              CASE NO. 3:18-CV-01496-JD
            Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 8 of 23



 1 v. Lungwitz, 616 F.3d 993, 998 (9th Cir. 2010) (express false certification “means that the entity

 2 seeking payment [falsely] certifies compliance with a law, rule or regulation as part of the process

 3 through which the claim for payment is submitted”). Silbersher never alleges that Defendants have

 4 made any express certification about Apriso’s price in a claim for payment. Moreover, to the extent

 5 that Silbersher alleges that Defendants have made “implied certifications” about whether Apriso’s

 6 price is “fair and reasonable” or whether Defendants have complied with the law, they also appear to

 7 use this term outside the context of its settled meaning in the FCA context. The Supreme Court has

 8 held that, to state an FCA claim for an implied false certification, a claim for payment must “not

 9 merely request payment, but also make[] specific representations about the goods or services

10 provided.” Universal Health Servs., Inc. v. U.S. ex rel. Escobar, 136 S. Ct. 1989, 2001 (2016). As the

11 Ninth Circuit has held, this is a requirement in order to allege a false certification claim. See U.S. ex

12 rel. Rose v. Stephens Inst., 909 F.3d 1012, 1018 (9th Cir. 2018). Silbersher’s Complaint never makes

13 any allegation that any claim for payment for Apriso contained a “specific representation” that was

14 false.

15          Silbersher asserts that but for Defendants’ alleged misrepresentations, Apriso prescriptions

16 would have been filled by other drugs. However, the Complaint does not allege specific facts to this

17 end; it only alleges that the “fair and reasonable” certification to the GSA was “per se material to the

18 government’s payment decision.” Complaint ¶ 137.
19          All of Silbersher’s allegations are based on publicly-disclosed information. All of the elements

20 of the ’688 Patent’s alleged invalidity—and Defendants’ knowledge thereof—were disclosed before

21 the Complaint was filed. The Complaint asserts that the Brunner and Marakhouski studies made the

22 ’688 Patent obvious. See Complaint ¶¶ 10, 83-87. Each of those studies was published online for years

23 preceding this suit. The Complaint also alleges that the ’688 Patent was rendered obvious by

24 statements that Defendants made while prosecuting U.S. Patent No. 8,921,344 (“the ’344 Patent”).

25 Complaint ¶¶ 88-90, 92. All of these statements were made in documents available on the USPTO’s

26 online Public Patent Application Information Retrieval (“PAIR”) database. Statements made in
27 prosecuting the ’688 Patent were also disclosed on the PAIR database. Silbersher asserts in passing in

28 his Complaint that he is an “original source” of the allegations, but he provides no substantiation
                                                       -7-
     JOINT CASE MANAGEMENT STATEMENT                                           CASE NO. 3:18-CV-01496-JD
           Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 9 of 23



 1 beyond a conclusory assertion.

 2          Dr. Falk’s Additional Statement:

 3          Dr. Falk joins in the Bausch Defendants’ Statement above.

 4          Dr. Falk is a German corporation with its principal place of business in Frieburg im Breisgau,

 5 Germany. Dr. Falk is the assignee of the ‘688 patent, which it licenses to Salix Pharmaceuticals, Inc.

 6 Dr. Falk is not owned by Bausch and is not affiliated with any of the Bausch Defendants. Dr. Falk

 7 disputes that it “is jointly and severally liable for each false claim under the FCA.” See supra n.1.

 8          Dr. Falk has no U.S. subsidiary, no U.S. location, and no contacts with California. Dr. Falk

 9 does not “manufacture, sell, and distribute” Apriso® in the United States, nor does it have FDA

10 approval to do so. Dr. Falk also has never listed Apriso on the Federal Supply Schedule or submitted

11 any claim for payment for Apriso® to the government of any state in the United States. Further, neither

12 Dr. Falk, nor any individual from or associated with Dr. Falk, was substantively involved in the filing

13 and prosecution of the ‘688 patent, much less made any knowingly false and materially misleading

14 statements to the PTO.

15          In order to manufacture and market a generic version of Apriso in the United States, a generic

16 drug company must submit an Abbreviated New Drug Application to the Food and Drug

17 Administration (FDA) for approval.4 Teva Pharmaceuticals USA Inc. (“Teva”) is the only generic

18 company with tentative approval to sell Apriso. Teva’s ANDA No. 209970 was tentatively approved
19 by the FDA in July 2018. No other generic pharmaceutical company has been approved by the FDA

20 to sell a generic version of Apriso. Further, Relator has provided no evidence that any generic

21 company is prepared to commercialize a generic version of Apriso or that absent the pending appeal of

22 the IPR decision, a generic company could and would have entered the market.

23 3.       Legal issues:

24          Relator’s Statement:

25

26   4

   https://www.fda.gov/drugs/developmentapprovalprocess/howdrugsaredevelopedandapproved/approval
27 applications/abbreviatednewdrugapplicationandagenerics/default.htm. To obtain FDA approval, the
   generic drug company must scientifically show that its generic product delivers the same amount of
28 active ingredients into a patient's bloodstream in the same amount of time as the innovator drug. Id.
                                                       -8-
     JOINT CASE MANAGEMENT STATEMENT                                           CASE NO. 3:18-CV-01496-JD
           Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 10 of 23



 1          In their motions to dismiss, Defendants raised several issues of fact, which they present as

 2 issues of law.

 3          Defendants argue that Relator fails to allege false and fraudulent statements constituting

 4 “false or fraudulent claims.” The FCA is to be broadly construed “to reach all types of fraud, without

 5 qualification, that might result in financial loss to the Government.” Hendow, 461 F.3d at 1170–71.

 6 Relator has pleaded facts sufficient to state a claim under the FCA and has sufficiently alleged each

 7 element of a claim under the FCA. Universal Health Servs., Inc. v. United States ex rel. Escobar,

 8 _U.S._, 136 S. Ct. 1989 (2016); Campie, 862 F.3d 890.

 9          Defendants also contend that the fraudulent statements alleged were not material to the

10 government’s payments for Apriso. This is a question of fact. With respect to the applicable legal

11 standard, the price of a product purchased by the government is a material term “about the goods.”

12 See Escobar, 136 S. Ct. at 2001. Under hornbook principles of contract law, price is a quintessential

13 material term. J. D. Calamari & J.M. Perillo, The Law of Contracts, § 2-13, at 43-44 & n. 176 (2d

14 ed. 1977). In fact, the “centrality” of fair and reasonable drug prices paid by the government

15 confirms that not overpaying for drugs is “‘sufficiently important to influence the behavior’ of the

16 government in deciding whether to pay the claims.” See Escobar, 842 F.3d 103, 111 (1st Cir. 2016).

17 A jury can reasonably conclude that knowledge of the fraud and resulting 650% overcharge would

18 have a “natural tendency to influence, or be capable of influencing, the payment or receipt of money
19 or property.” 31 U.S.C. § 3729(b)(4); See Escobar, 136 S. Ct. at 2002; Campie, 862 F.3d at 904-05.

20 And courts have held that terms affecting the size of government payments are material under the

21 FCA. See U.S. ex rel. Grubea v. Rosicki, Rosicki & Assocs., P.C., 318 F. Supp. 3d 680, 701

22 (S.D.N.Y. 2018) (misstatement of information that directly influences the amount the government

23 pays is material); United States v. DynCorp Int'l, LLC, 253 F. Supp. 3d 89, 102 (D.D.C. 2017)

24 (defendant’s claimed costs “were significantly higher than reasonable, so those claims satisfy

25 Escobar’s materiality standard”)..

26          Defendants also raise issues of fact whether the allegations of fraud have been publicly

27 disclosed. To qualify as a public disclosure that could potentially bar a relator’s claim, the

28 information must have been published in: (i) a federal criminal, civil, or administrative hearing or
                                                       -9-
     JOINT CASE MANAGEMENT STATEMENT                                           CASE NO. 3:18-CV-01496-JD
           Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 11 of 23



 1 proceeding “in which the Government or agent is a party”; (ii) a Congressional or federal report,

 2 hearing, audit or investigation; or (iii) the news media. 31 U.S.C. § 3730(e)(4)(A). Defendants

 3 primarily rely on sources that are none of the above. Indeed, in a recent, well-reasoned decision, the

 4 court in U.S. ex rel. Integra Med Analytics LLC v. Providence Health & Servs., No. CV 17-1694

 5 PSG (SSX), 2019 WL 3282619, at *12 (C.D. Cal. July 16, 2019) rejected many of the same public

 6 disclosure arguments that Defendants try in this case—including Defendants’ reliance on studies

 7 published in online libraries, or on information in civil or administrative proceedings where the

 8 government was not a party—just because such information was posted somewhere on the Internet.

 9          To the extent there has been any public disclosure—and there has been none that would

10 warrant dismissal—Defendants’ motion should still be denied because Relator is an “original

11 source” of such information under § 3730(e)(4)(B). Relator investigated and provided the analysis

12 upon which the PTAB invalidated the ’688 Patent. Relator also investigated, discovered, and

13 provided information not disclosed in the IPR. As an “original source” of information that is

14 “independent of and materially adds to” any publicly disclosed allegations or transactions, Relator

15 may proceed with this suit regardless of whether any public disclosures that may have occurred. 31

16 U.S.C. § 3730(e)(4)(A), (B).

17          Finally, defendant Dr. Falk believes that the Court cannot exercise jurisdiction over it

18 because of their insufficient contacts within California. Under the FCA’s nationwide venue
19 provision, 31 U.S.C. § 3732(a), the relevant inquiry is whether Dr. Falk has minimum contacts with

20 the United States as a whole. Silingo v. Mobile Med. Examination Servs., Inc., 2015 WL 12752552,

21 at *4 (C.D. Cal. Sept. 29, 2015). Such contacts exist, both nationally and also within California.

22          Bausch Defendants’ Statement:

23          The Bausch Defendants’ Motion to Dismiss raises a number of legal defects in the Complaint

24 which merit dismissing the Complaint with prejudice. First, the Complaint does not plead falsity, as it

25 relies on a theory of falsity that no court has recognized. Silbersher’s core argument—that he can

26 plead an “implied false certification” theory without alleging that the actual claim for payment
27 contains any misrepresentation—is squarely rejected by the Ninth Circuit. In U.S. ex rel. Rose v.

28 Stephens Inst., 909 F.3d 1012 (9th Cir. 2018), the relator argued—as Silbersher does now—that the
                                                      - 10 -
     JOINT CASE MANAGEMENT STATEMENT                                           CASE NO. 3:18-CV-01496-JD
           Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 12 of 23



 1 two conditions for an implied false certification claim articulated in Universal Health Servs., Inc. v.

 2 U.S. ex rel. Escobar, 136 S. Ct. 1989, 2001 (2016) are merely illustrative, not exclusive. The Ninth

 3 Circuit unequivocally rejected this argument, holding that “our post-Escobar cases . . . appear to

 4 require Escobar’s two conditions[.]” Rose, 909 F.3d at 1018 (emphasis added). Silbersher cannot

 5 satisfy either of Escobar’s two conditions, and he does not argue that he can.

 6           Second, the Complaint fails to plead materiality. Silbersher’s theory of “per se” materiality

 7 fails to satisfy the FCA’s “rigorous” and “demanding” test. In any case, Escobar and its progeny have

 8 rejected Silbersher’s “per se” theory of materiality. See Knudsen v. Spring Commc’ns Co., 2016 WL

 9 4548924 (N.D. Cal. Sept. 1, 2016); see also U.S. ex rel. Petratos v. Genentech Inc., 855 F.3d 481, 489-

10 93 (3d Cir. 2017). Silbersher asserts that this is a “question of fact,” but the Supreme Court has

11 rejected any “assertion that materiality is too fact intensive for courts to dismiss False Claims Act

12 cases on a motion to dismiss.” Escobar, 136 S. Ct. at 2004 n.6.

13           Third, the Complaint is precluded by the public disclosure bar. Silbersher acknowledges that he

14 is not an FCA insider, and that he pieced together his allegations from documents available to anyone.

15 In fact, this is one of three nearly identical lawsuits he is currently litigating against different

16 pharmaceutical companies. In each case, he has pieced together allegations from publicly-available

17 government databases to attempt to state an FCA claim. See United States et al. v. Janssen Biotech,

18 Inc. et al., No. 2:19-cv-12107-KM-JBC (D.N.J.); Silbersher et al. v. Allergan plc et al., No. 3:18-cv-
19 03018-JCS (N.D. Cal.). The documents on which he bases his complaint were “public”—they have

20 been disclosed, among other places in federal government databases and the news media—and they

21 disclose all of the relevant allegations. 31 U.S.C. § 3730(e)(4)(A). Silbersher has, in his briefing,

22 inserted new allegations about why he is an “original source” of the allegations in the Complaint, but

23 this Court should not consider, on a Motion to Dismiss, allegations asserted for the first time in

24 briefing. See Schneider v. Cal. Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (“In

25 determining the propriety of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint to a

26 plaintiff’s moving papers[.]”) (citations omitted). Contrary to Silbersher’s assertion that this is an
27 “issue of fact” that cannot be adjudicated on a motion to dismiss, courts in this District can and do

28 adjudicate public disclosure by considering documents outside the complaint. See, e.g., U.S. ex rel.
                                                        - 11 -
     JOINT CASE MANAGEMENT STATEMENT                                              CASE NO. 3:18-CV-01496-JD
           Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 13 of 23



 1 Fryberger v. Kiewit Pac. Co., 41 F. Supp. 3d 796, 802-10 (N.D. Cal. 2014) (relying on judicially-

 2 noticed documents to dismiss under Rule 12(b)(6) for public disclosure). Silbersher’s citation to U.S.

 3 ex rel. Integra Med Analytics LLC v. Providence Health & Servs., No. CV 17-1694 PSG (SSX), 2019

 4 WL 3282619 (C.D. Cal. July 16, 2019), does not help him. That case embraces a broad reading of

 5 “Federal report” that is consistent with Defendants’ public disclosure arguments. Integra Med.

 6 Analytics LLC, 2019 WL 3282619 at *6. Moreover, the factors the Integra court considered in

 7 determining whether a disclosure was made via “news media” also support Defendants’ position that

 8 the scientific periodicals containing the Brunner and Marakhouski studies are news media. See id. at

 9 *14-15 (factors include whether the “information typically conveyed by a source would be considered

10 newsworthy,” whether the source “curates information,” whether it is “a source’s intent to disseminate

11 information widely, as opposed to only to a few individuals,” and whether “the conveyance of

12 newsworthy information is the primary purpose of the entity publishing the online source”). Contrary

13 to Silbersher’s assertion, Defendants have never asserted that the news media prong covers

14 “information in civil or administrative proceedings where the government was not a party.”

15          Fourth, Silbersher fails to plead fraud with the particularity required by Rule 9(b). He lumps all

16 defendants together and does not allege basic facts about a single alleged invoice, such as which

17 Defendant issued it, what it said, or how much it was for.

18          Dr. Falk’s Additional Statement:

19          Dr. Falk joins in the Bausch Defendants’ Statement above and joined the Bausch Defendants’

20 Motion to Dismiss.

21          This Court cannot exercise jurisdiction over Falk because it has insufficient contacts with

22 California as well as the United States. Relator cites no precedent where the Northern District of

23 California or the 9th Circuit has held that a defendant like Dr. Falk, with no contact in California, is

24 subject to personal jurisdiction in California under the nationwide service of process provision of the

25 FCA.5

26
     5
     Silingo, cited by Relator, is a Central District of California case. 2015 WL 12752552, at *4. This case
27 is factually inapposite as well. The Silingo defendants had “a principal place of, and engage in, business”
   within the United States. Id. In contrast, Falk is a German company that does not manufacture, distribute,
28 package or sell any products, much less Apriso®, in the United States.
                                                        - 12 -
     JOINT CASE MANAGEMENT STATEMENT                                            CASE NO. 3:18-CV-01496-JD
           Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 14 of 23



 1 4.       Motions:

 2          The Bausch Defendants filed a motion to dismiss pursuant to Federal Rule of Civil Procedure

 3 12(b)(6) on January 15, 2019. Dr. Falk joined that motion on February 18. On February 19, Relator

 4 filed his opposition to the Bausch Defendants’ motion to dismiss. On March 19, the Bausch

 5 Defendants filed their reply.

 6          On February 18, Dr. Falk filed a separate motion to dismiss. Relator filed his opposition on

 7 March 4. On March 15, Dr. Falk filed its reply.

 8          On February 13, 2019, the Bausch Defendants filed a Motion to Stay Discovery, which Dr.

 9 Falk joined on February 27, 2019. Relator filed his Opposition on February 27, 2019. The Bausch

10 Defendants filed their Reply on March 6, 2019, which Dr. Falk joined on March 11, 2019.

11          Relator filed a letter brief asking the Court to compel the Bausch Defendants to produce

12 documents responsive to Relator’s First Requests for Production of Documents. The Bausch

13 Defendants filed their response on March 25. Dr. Falk filed a letter brief on March 19 seeking a

14 clarification that the motion to compel was not directed to them. Relator filed a response the same

15 day acknowledging that the motion to compel was not directed to Dr. Falk.

16          The foregoing motions are all fully briefed. No other motions are anticipated at this time.

17 5.       Amendment of Pleadings:

18          Absent an adverse ruling on the pleadings granting leave to amend, Relator does not

19 anticipate amending the pleadings.

20 6.       Evidence Preservation:

21          The Parties have reviewed the Northern District’s Guidelines Relating to the Discovery of

22 Electronically Stored Information (“ESI Guidelines”). The Parties have met and conferred pursuant

23 to Rule 26(f) to discuss reasonable and proportional steps to preserve relevant evidence. Specifically,

24 Relator inquired whether Defendants were aware of any issues regarding evidence that has either not

25 been preserved or is inaccessible. Defendants stated that they are not aware of any such issues.

26 Defendants stated that they had initiated litigation holds.
27          Relator emphasized that, due to the nature of the claims, information dating back several

28 years relating to certain topic areas would need to be preserved, including (by way of example and
                                                      - 13 -
     JOINT CASE MANAGEMENT STATEMENT                                           CASE NO. 3:18-CV-01496-JD
           Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 15 of 23



 1 not limitation), (a) documents and communications relating to the ’688 Patent and certain other

 2 patents whose prosecution was begun in the early 2000s or even earlier, including documents

 3 relating to ownership, prosecution, and assignment of rights affiliated with those patents; and (b)

 4 documents and communications relating to the Brunner and Marakhouski studies.

 5 7.       Disclosures:

 6          Relator and the Bausch Defendants exchanged Rule 26 Initial Disclosures on January 25,

 7 2019. Relator provided Defendants and Dr. Falk an amended Rule 26 Disclosure on April 28, 2019.

 8 Dr. Falk provided Rule 26 Initial Disclosures on May 3, 2019.

 9 8.       Discovery:

10          Relator’s Statement:

11          Relator believes that the interests of efficiency and judicial economy will be well served by

12 beginning discovery without delay. To that end, Relator served his First Requests for Production of

13 Documents on the Bausch Defendants on January 31, 2019. Defendants served their Objections and

14 Responses on March 1, 2019. After extensive efforts to resolve the Parties’ differences, including

15 telephone conferences on February 5, 8, and 11, and March 12, Defendants have not produced any

16 documents. The RFPs are now the subject of motion practice. See, item 4, supra.

17          In connection with the Rule 26 conference, Relator has also identified certain broad

18 categories of documents he considers relevant, such as documents pertaining to Defendants’
19 settlements with ANDA filers, prosecution of the relevant patents, agreements and discussions

20 among Defendants regarding patent ownership, prosecution, and rights, among other things. Relator

21 agreed to provide Defendants with a list of relevant categories and topic areas.

22          Bausch Defendants’ Statement:

23          On February 13, 2019, the Bausch Defendants filed a Motion to Stay Discovery in this case.

24 On February 27, 2019, Dr. Falk joined the Bausch Defendants’ Motion to Stay Discovery. On April

25 16, 2019, the Court ordered a short hold on all discovery pending the hearing on the Motion to Stay

26 Discovery. (Dkt. 76) Defendants believe that it is appropriate to stay discovery in this FCA case
27 until their Motions to Dismiss is resolved. See U.S. ex rel. Modglin v. DJO Glob. Inc., 2014 WL

28 12564275, at *2 (C.D. Cal. Feb. 20, 2014) (“It is “proper in FCA [False Claims Act] cases … to stay
                                                      - 14 -
     JOINT CASE MANAGEMENT STATEMENT                                          CASE NO. 3:18-CV-01496-JD
           Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 16 of 23



 1 discovery until the court has had the opportunity to decide whether the complaint satisfies the

 2 heightened pleading requirements of Rule 9(b).”).

 3          There is good cause for such a stay under Rule 26. Permitting Relator to take discovery on his

 4 expansive and non-particularized FCA claims would subvert Rule 9(b). “Indeed, one purpose of Rule

 5 9(b) particularity requirements is to inhibit the filing of a complaint as a pretext for the discovery of

 6 unknown wrongs.” State of Cal. ex rel. Mueller v. Walgreen Corp., 175 F.R.D. 638, 639 (N.D. Cal.

 7 1997); Bly-Magee v. California, 236 F.3d 1014, 1018 (9th Cir. 2001) (“Rule 9(b) serves … to deter the

 8 filing of complaints as a pretext for the discovery of unknown wrongs[.]”) (internal quotations

 9 omitted). Taking discovery on Relator’s expansive and non-particularized FCA claims would also

10 subvert, and deprive the Court of an opportunity to consider, the public disclosure bar. Relator should

11 not be permitted to use his FCA claims, which are based entirely on publicly-disclosed information, to

12 obtain discovery into non-public information.

13          Moreover, the requested stay satisfies the two-part test that courts in this District use to

14 determine whether discovery should be stayed pending resolution of a motion to dismiss. See, e.g., In

15 re Nexus 6P Prods. Liab. Litig., 2017 WL 3581188, at *1 (N.D. Cal. Aug. 18, 2017). First, the Motion

16 to Dismiss, if granted, would completely dispose of this case. Second, the Motion to Dismiss does not

17 depend on any issue of fact that would require, or even benefit from, discovery. For these reasons,

18 discovery should be stayed pending resolution of the Motion to Dismiss.
19          Given that the Motion to Dismiss is set for hearing on August 8, any delay is relatively brief.

20          The requested stay will preserve the Court’s ability to consider the arguments raised in the

21          pending Motion to Dismiss, conserve judicial resources, and cause no prejudice to Relator.Dr.

22          Falk’s Additional Statement:

23          Dr. Falk joins in the Bausch Defendants’ Statement above.

24          To date, no discovery requests have been served on Dr. Falk.

25 9.       Class Actions:

26          Inapplicable.

27 10.      Related Cases:

28          Though these cases are not strictly speaking related, the Federal Circuit has affirmed the
                                                       - 15 -
     JOINT CASE MANAGEMENT STATEMENT                                             CASE NO. 3:18-CV-01496-JD
           Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 17 of 23



 1 PTAB’s decision invalidating on obviousness grounds two claims of the ’688 Patent that Defendants

 2 asserted against generic manufacturers (GeneriCo, LLC v. Dr. Falk Pharma GmbH, No. IPR2016-

 3 00297, Final Written Decision, Dkt. 55 at 21-22 (P.T.A.B. May 19, 2017)), and dismissed as moot an

 4 appeal of another district court opinion on infringement of the ’688 patent (Salix Pharms. Inc. v. Mylan

 5 Pharms., Inc., No. 1:15-cv-00109-IMK, Slip Op., Dkt. 255 (N.D.W. Va. Sept. 12, 2017)).

 6          The Federal Circuit decision is Dr. Falk Pharma GmbH v. GeneriCo, LLC, No. 2017-2312,

 7 2019 WL 2452362, at *1 (Fed. Cir. June 12, 2019).

 8          Moreover, although the cases are not strictly related, Relator is a plaintiff and relator in two

 9 other pending cases against other pharmaceutical manufacturers that Relator alleges also fraudulently

10 obtained patents to exclude generic competition with respect to three other drugs. See United States et

11 al. v. Janssen Biotech, Inc. et al., No. 2:19-cv-12107-KM-JBC (D.N.J.); Silbersher et al. v. Allergan

12 plc et al., No. 3:18-cv-03018-JCS (N.D. Cal.).

13 11.      Relief:

14          Relator seek damages on behalf of the federal government and the Plaintiff States for

15 overcharges paid for Apriso between October 2014 (when the ’688 Patent was allowed) and the

16 present. (The statute of limitations for the False Claims Act is six years from the date of the

17 violation.) Medicare Part D and Medicaid payments for Apriso totaled approximately $316,027,111.

18 This number does not include Apriso purchases by Medicare and Medicaid in 2018 and 2019, or by
19 government-funded health programs, such as the Veterans Health Administration.

20          Relator believes the government may recover the full amount of these invoices, either

21 because a lower cost generic would have been substituted for Apriso but for Defendant’s fraudulent

22 scheme, or under a fraudulent inducement theory of liability. With trebling under 31 U.S.C.

23 § 3729(a)(1), the government’s recovery without statutory penalties would be $948,081,333,

24 excluding damages relating to any direct purchases from the Veterans Health Administration, the

25 Department of Defense’s TRICARE, or other government-funded health programs. This amount also

26 excludes Apriso purchases in 2018 and 2019.
27          But even if the government is entitled to only recover the overcharge amount, if generics had

28 been able to enter the market, the price of Apriso would have dropped by 85% or more. The amount
                                                      - 16 -
     JOINT CASE MANAGEMENT STATEMENT                                           CASE NO. 3:18-CV-01496-JD
           Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 18 of 23



 1 of this overcharge, just for Medicare Part D and Medicaid, and not counting 2018 and 2019, would

 2 be $268,623,044.35, which when trebled becomes $805,869,133.05.

 3          The FCA also authorizes a civil penalty of not less than $11,463, or more than $22,927, for

 4 each violation of the False Claims Act. Medicare Part D and Medicaid paid 671,938 total claims for

 5 Apriso between October 2014 and the end of 2017. Accordingly, the minimum civil penalty would

 6 be approximately $7.7 billion, and the maximum civil penalty would be approximately $15.4 billion

 7 just for these claims. Adding the treble damages to the civil penalties, Relator seeks, at a minimum,

 8 damages of approximately between $8.5 billion and $16.3 billion (excluding damages from other

 9 Medicare claims and direct purchases from other government programs, and excluding purchases in

10 2018 and 2019), plus reasonable expenses, attorneys’ fees, and costs, as authorized under 31 U.S.C.

11 3730(d)(2).

12          Defendants contend that Relator is not entitled to any relief.

13 12.      Settlement and ADR:

14          During the meet and confer Relator informed Defendants that mediation before a magistrate

15 is acceptable, as are the other ADR options offered by the Court. Defendants are agreeable to

16 mediation in front of a magistrate, though they believe ADR is premature at this time, and would

17 prefer to revisit the issue after the Court has ruled on the pleadings.

18 13.      Consent to Magistrate Judge for All Purposes:

19          Defendants have declined the Magistrate Judge.

20 14.      Other References:

21          Inapplicable.

22 15.      Narrowing of Issues:

23          The Parties do not believe the issues can be narrowed at this time.

24 16.      Expedited Trial Procedure:

25          No party seeks to proceed under the Court’s Expedited Trial Procedure.

26 17.      Scheduling:

27                      EVENT                                                 DATE
      Initial Case Management Conference                   8/08/2019
28
                                                       - 17 -
     JOINT CASE MANAGEMENT STATEMENT                                          CASE NO. 3:18-CV-01496-JD
          Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 19 of 23


                      EVENT                                                   DATE
 1   Hearing on Defendants’ Rule 12 motions               8/08/2019
 2   Relator provides custodians/search terms             08/22/19 or Pursuant to Court Order on
                                                          Motion to Compel or Motion to Stay
 3   Defendants begin rolling document production         Pursuant to Court Order on Motion to Compel
                                                          or Motion to Stay
 4   Defendants respond with proposed                     9/05/19 or Pursuant to Court Order on Motion
     custodians/search terms                              to Compel or Motion to Stay
 5
     Defendants answer the complaint                      Three weeks after decision on motion to
 6                                                        dismiss.
     Deadline to amend pleadings or to add                60 days after the Court adjudicates motion(s)
 7   defendants, claims, or defenses, except upon a       to dismiss
     showing of good cause
 8
     Fact discovery closes, including all fact            The later of 2/14/2020 or 180 days following
 9   depositions; all discovery must have been            the date that Defendants Answers to the
     timely served to be answerable by this date          Complaint are due.
10

11   The Parties serve merits expert reports              The later of 5/14/2020 or 90 days following
                                                          the close of fact discovery.
12   The Parties serve opposing merits expert             The later of 6/18/2020 or 35 days following
     reports                                              service of merits expert reports.
13
     The Parties serve reply merits expert reports        The later of 7/16/2020 or 28 days following
14                                                        service of opposing merits expert reports

15   Expert discovery closes                              The later of 8/13/2020 or 28 days following
                                                          service of reply merits expert reports
16   Deadline for Rule 56 and Daubert motions             The later of 8/20/2020 or 35 days following
                                                          service of reply merits expert reports
17
     Rule 56 and Daubert oppositions                      The later of 9/17/2020 or 28 days following
18                                                        deadline for Rule 56 and Daubert motions.
     Rule 56 and Daubert replies                          The later of 10/1/2020 or 14 days following
19                                                        Rule 56 and Daubert oppositions.
     Hearing on Rule 56 and Daubert motions               The later of 10/22/2020 – 12/03/2020 or the
20                                                        42-day window starting 21 days following the
                                                          Rule 56 and Daubert replies.
21   Parties exchange Rule 26(a)(3) disclosures and       The later of 11/12/2020 or 42 days following
     preliminary trial memoranda                          Rule 56 and Daubert replies.
22
     Parties file motions in limine                       The later of 11/12/2020 or 42 days following
23                                                        Rule 56 and Daubert replies.
     Parties file oppositions to motions in limine        The later of 11/25/2020 or 14 days following
24                                                        the filing of motions in limine.
     Parties exchange objections to Rule 26(a)(3)         The later of 12/03/2020 or 7 days following
25   disclosures                                          filing of oppositions to motions in limine.

26   Parties exchange counter-objections to Rule          The later of 12/07/2020 or 3 days following
     26(a)(3) disclosures                                 exchange of objections to Rule 26(a)(3)
27                                                        disclosures.
28
                                                      - 18 -
     JOINT CASE MANAGEMENT STATEMENT                                          CASE NO. 3:18-CV-01496-JD
           Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 20 of 23


                            EVENT                                                 DATE
 1    Parties file replies to motions in limine             The later of 12/10/2020 or 3 days following
                                                            exchange of objections to Rule 26(a)(3)
 2                                                          disclosures.
      Attorneys’ Conference; all motions in limine          The later of 12/14/2020 or 4 days following
 3    must be fully briefed by this date.                   filing of replies to motions in limine.
 4    Draft of Joint Final Pretrial Order, voir dire,       The later of 1/08/2021 or 21 days following
      and jury instructions exchanged                       Attorneys’ Conference excluding the dates
 5                                                          between 12/21/2020 through 01/07/2021
      Joint Final Pretrial Order filed with Court           The later of 1/13/2021 or 5 days following
 6                                                          Draft of Joint Final Pretrial Order.
      First Final Pretrial Conference (proposed)            The later of 1/15/2021 or 2 days following
 7                                                          filing of Joint Pretrial Order with Court.
      Parties file proposed voir dire, jury                 The later of 2/05/2021 or 21 days following
 8    instructions, original and two copies of final        First Final Pretrial Conference.
      bound exhibits, revised 26(a)(3)/Final Pretrial
 9    Order materials, witness summaries, and Final
      Trial Memoranda
10
      Second Final Pretrial Conference                      The later of 2/12/2021 or 7 days following
11                                                          filing of proposed voir dire.
12

13 18.      Trial:
14          Defendants prefer a bench trial. Relator is amenable to a bench trial but reserves his right to
15 request a jury trial. No other trial-related issues were discussed.

16 19.      Disclosure of Non-party Interested Entities Or Persons:
17          The parties have filed Certifications of Interested Entities or Persons with the Court.
18 20.      Professional Conduct:
19          The Parties have reviewed the Guidelines for Professional Conduct for the Northern District
20 of California.

21 21.      Other Matters:
22          On January 18, 2019, Relator sent to counsel for the Bausch defendants a draft protective
23 order and draft stipulations and proposed orders relating to expert discovery and privilege protocols.

24 On March 22, 2019, Relator sent these documents (with additional updates) to Dr. Falk’s counsel.

25 Relator is awaiting Defendants’ comments to these documents.

26
27

28
                                                        - 19 -
     JOINT CASE MANAGEMENT STATEMENT                                            CASE NO. 3:18-CV-01496-JD
          Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 21 of 23


     Dated: August 1, 2019                HERRERA PURDY LLP
 1

 2                                        By:   /s/ Nicomedes Sy Herrera
                                                    Nicomedes Sy Herrera
 3
                                          Nicomedes Sy Herrera (State Bar No. 275332)
 4                                        Andrew Purdy (State Bar No. 261912)
 5                                        Laura E. Seidl (State Bar No. 269891)
                                          1300 Clay Street, Suite 600
 6                                        Oakland, California 94612
                                          Telephone: (510) 422-4700
 7                                        NHerrera@HerreraPurdy.com
                                          APurdy@HerreraPurdy.com
 8
                                          LSeidl@HerreraPurdy.com
 9
                                          GOLDSTEIN & RUSSELL, P.C.
10
                                          Tejinder Singh (pro hac vice application to be filed)
11                                        7475 Wisconsin Avenue, Suite 850
                                          Bethesda, Maryland 20814
12
                                          Telephone: (202) 362-0636
13                                        TSingh@goldsteinrussell.com

14                                        Attorneys for Plaintiff-Relator Zachary Silbersher

15
     Dated: August 1, 2019                By:         /s/ Padraic Foran
16                                                        Padraic Foran

17                                        Moez M. Kaba, State Bar No. 257456
                                          mkaba@hueston.com
18                                        Padraic W. Foran, State Bar No. 268278
                                          pforan@hueston.com
19                                        HUESTON HENNIGAN LLP
                                          523 West 6th Street, Suite 400
20                                        Los Angeles, CA 90014
                                          Telephone: (213) 788-4340
21                                        Facsimile: (888) 775-0898

22                                        Attorneys for Defendants Valeant Pharmaceuticals
                                          International, Inc., Valeant Pharmaceuticals
23                                        International, Salix Pharmaceuticals, Ltd., and Salix
                                          Pharmaceuticals, Inc.
24

25

26
27

28
                                           - 20 -
     JOINT CASE MANAGEMENT STATEMENT                               CASE NO. 3:18-CV-01496-JD
         Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 22 of 23


                                         By:   /s/ Christian E. Mammen
 1                                                    Christian E. Mammen
 2                                       Christian E. Mammen (State Bar No. 188454)
                                         WOMBLE BOND DICKINSON (US) LLP
 3
                                         1841 Page Mill Road, Suite 200
 4                                       Palo Alto, CA 94304
                                         ( 408) 341-3067
 5                                       Email: Chris.Mammen@wbd-us.com
 6                                       Mary W. Bourke (admitted pro hac vice)
                                         Kristen Healey Cramer (admitted pro hac vice)
 7
                                         WOMBLE BOND DICKINSON (US) LLP
 8                                       1313 North Market Street, Suite 1200
                                         Wilmington, DE 19801
 9                                       (302) 252-4320
                                         Email: Chris.Mammen@wbd-us.com
10                                              Mary.Bourke@wbd-us.com
                                                 Kristen.Cramer@wbd-us.com
11
                                         John Bourke (admitted pro hac vice)
12
                                         WOMBLE BOND DICKINSON (US) LLP
13                                       Two International Place, Suite 02110
                                         Boston, MA 02110
14                                       (857) 287-3128
                                         Email: Ben.Bourke@wbd-us.com
15
                                         Attorneys for Defendant Dr. Falk Pharma GmbH
16

17

18
19

20

21

22

23

24

25

26
27

28
                                          - 21 -
     JOINT CASE MANAGEMENT STATEMENT                             CASE NO. 3:18-CV-01496-JD
          Case 3:18-cv-01496-JD Document 86 Filed 08/01/19 Page 23 of 23



 1                                    ATTESTATION OF FILER

 2          I, Nicomedes Sy Herrera, attest that I have obtained the concurrence of Padraic Foran and

 3 Christian Mammen as to the substance of this JOINT CASE MANAGEMENT STATEMENT.

 4 Messrs. Foran and Mammen have authorized the use of their electronic signatures on this document.

 5
     Dated: August 1, 2019                         By: /s/ Nicomedes Sy Herrera
 6                                                              Nicomedes Sy Herrera
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                    - 13 -
     JOINT CASE MANAGEMENT STATEMENT                                        CASE NO. 3:18-CV-01496-JD
